*477ORDER
BARRY N. BRUMER of PORT ORANGE, FLORIDA, who was admitted to the bar of this State in 1973, having pleaded guilty to two counts of knowingly and willfully encouraging and inducing aliens to reside in the United States, in violation of 8 U.S.C.A. 1324(a)(1)(D) and 18 U.S.C.A. 2; and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), BARRY N. BRUMER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that BARRY N. BRUMER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BARRY N. BRUMER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.